Exhibit 10.2

EXECUTION VERSION

CONFIDENTIALITY AGREEMENT

FREEPORT-MCMORAN INC.

October 7, 2015

 

To: Each of the persons or entities listed on Schedule A hereto (the “Icahn
Group” or “you”)

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of any Icahn
Nominee to the Board of Directors (the “Board”) of Freeport-McMoRan Inc. (the
“Company”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to such terms in the Nomination and Standstill Agreement (the
“Nomination Agreement”), dated as of October 7, 2015, among the Company and the
Icahn Group. Solely for purposes of this letter agreement, the individual
appointed to the Board of Directors of FCX Oil & Gas Inc. pursuant to
Section 1(j) of the Nomination Agreement shall be deemed to be an Icahn Nominee
upon such individual’s execution and delivery to the Company of a signature page
hereto (and, with respect to such individual, references herein to the “Board”
shall be deemed to refer to the Board of Directors of FCX Oil & Gas Inc.). The
Company understands and agrees that, subject to the terms of, and in accordance
with, this letter agreement, the Icahn Nominee may, if and to the extent he or
she desires to do so, disclose information he or she obtains while serving as a
member of the Board to you and your Representatives (as hereinafter defined),
and may discuss such information with any and all such persons, subject to the
terms and conditions of this Agreement. As a result, you may receive certain
non-public information regarding the Company. You acknowledge that this
information is proprietary to the Company and may include trade secrets or other
business information the disclosure of which could harm the Company. In
consideration for, and as a condition of, the information being furnished to you
and, subject to the restrictions in paragraph 2, the persons set forth on
Schedule B hereto (collectively, the “Representatives”), you agree to treat any
and all information concerning or relating to the Company or any of its
subsidiaries or affiliates that is furnished to you or your Representatives
(regardless of the manner in which it is furnished, including in written or
electronic format or orally, gathered by visual inspection or otherwise) by any
Icahn Nominee, or by or on behalf of the Company, together with any notes,
analyses, reports, models, compilations, studies, interpretations, documents,
records or extracts thereof containing, referring, relating to, based upon or
derived from such information, in whole or in part (collectively, “Evaluation
Material”), in accordance with the provisions of this letter agreement, and to
take or abstain from taking the other actions hereinafter set forth.

1. The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by you or your Representatives in violation of this
letter agreement or any obligation of

 

1



--------------------------------------------------------------------------------

confidentiality, (ii) was within your or any of your Representatives’ possession
on a non-confidential basis prior to its being furnished to you by any Icahn
Nominee, or by or on behalf of the Company or its agents, representatives,
attorneys, advisors, directors, officers or employees (collectively, the
“Company Representatives”) or (iii) is received from a source other than any
Icahn Nominee, the Company or any of the Company Representatives; provided, that
in the case of (ii) or (iii) above, the source of such information was not
believed by you, after reasonable inquiry of the disclosing person, to be bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other person with respect to
such information at the time the information was disclosed to you.

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may privately
disclose any of such information: (A) to your Representatives (i) who need to
know such information for the sole purpose of advising you on your investment in
the Company and (ii) who are informed by you of the confidential nature of such
information; provided, further, that you will be responsible for any violation
of this letter agreement by your Representatives as if they were parties hereto;
and (B) to the Company and the Company Representatives. It is understood and
agreed that no Icahn Nominee shall disclose to you or your Representatives any
Legal Advice (as defined below) that may be included in the Evaluation Material
with respect to which such disclosure may constitute waiver of the Company’s
attorney client privilege or attorney work product privilege. “Legal Advice” as
used herein shall be solely and exclusively limited to the advice provided by
legal counsel and shall not include factual information or the formulation or
analysis of business strategy that is not protected by the attorney-client or
attorney work product privilege.

3. In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Evaluation Material, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by facsimile and certified
mail so that the Company may seek a protective order or other appropriate remedy
(and if the Company seeks such an order, you will provide such cooperation as
the Company shall reasonably request), at its cost and expense. Nothing herein
shall be deemed to prevent you or your Representatives, as the case may be, from
honoring a subpoena, legal process or other legal requirement that requires
discovery, disclosure or production of the Evaluation Material if (a) you
produce or disclose only that portion of the Evaluation Material which your
outside legal counsel of national standing advises you is legally required to be
so produced or disclosed and you inform the recipient of such Evaluation
Material of the existence of this letter agreement and the confidential nature
of such Evaluation Material; or (b) the Company consents in writing to having
the Evaluation Material produced or disclosed pursuant to the subpoena, legal
process or other legal requirement. In no event will you or any of your
Representatives oppose action by the Company to obtain a protective order or
other relief to prevent the disclosure of the Evaluation Material or to obtain
reliable assurance that confidential treatment will be afforded the Evaluation
Material. For the avoidance of doubt, it is understood that there shall be no
“legal requirement” requiring you to disclose any Evaluation Material solely by
virtue of the fact that, absent such disclosure, you would be prohibited from
purchasing, selling, or engaging in derivative or other voluntary transactions
with respect to the Common Stock of the Company or otherwise proposing or making
an offer to do any of the

 

2



--------------------------------------------------------------------------------

foregoing, or you would be unable to file any proxy materials in compliance with
Section 14(a) of the Exchange Act or the rules promulgated thereunder.

4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of your Representatives relating to or resulting from the use of the
Evaluation Material or any errors therein or omissions therefrom. You and your
Representatives (or anyone acting on your or their behalf) shall not directly or
indirectly initiate contact or communication with any executive or employee of
the Company other than the Chairman, Chief Executive Officer, Chief Executive
Officer of the Oil & Gas business, Chief Financial Officer, Chief Administrative
Officer, General Counsel, and/or such other persons approved in writing by the
foregoing or the Board concerning Evaluation Material, or to seek any
information in connection therewith from any such person other than the
foregoing, without the prior consent of the Company; provided, however, the
restriction in this sentence shall not in any way apply to any Icahn Nominee or
other Board members, in each case acting in such capacity.

5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. Upon the request of the Company for any reason,
you will promptly return to the Company or destroy all hard copies of the
Evaluation Material and use commercially reasonable efforts to permanently erase
or delete all electronic copies of the Evaluation Material in your or any of
your Representatives’ possession or control (and, upon the request of the
Company, shall certify to the Company that such Evaluation Material has been
erased or deleted, as the case may be). Notwithstanding the return or erasure or
deletion of Evaluation Material, you and your Representatives will continue to
be bound by the obligations contained herein.

6. You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable federal
and state securities laws, and that you shall not, and you shall use your
commercially reasonable efforts to ensure that your Representatives, do not,
trade or engage in any derivative or other transaction, on the basis of such
information in violation of such laws.

7. You hereby represent and warrant to the Company that (i) you have all
requisite company power and authority to execute and deliver this letter
agreement and to perform your obligations hereunder, (ii) this letter agreement
has been duly authorized, executed and delivered by you, and is a valid and
binding obligation, enforceable against you in accordance with its terms,
(iii) this letter agreement will not result in a violation of any terms or
conditions of any agreements to which you are a party or by which you may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting you, and (iv) your entry into this letter
agreement does not require approval by any owners or holders of any equity or
other interest in you (except as has already been obtained).

 

3



--------------------------------------------------------------------------------

8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the Court of Chancery or
other federal or state courts of the State of Delaware. In the event that any
action shall be brought in equity to enforce the provisions of this letter
agreement, you shall not allege, and you hereby waive the defense, that there is
an adequate remedy at law.

10. Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this letter agreement
or the transactions contemplated by this letter agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any action relating to this letter agreement or the transactions contemplated by
this letter agreement in any court other than the Court of Chancery or other
federal or state courts of the State of Delaware, and each of the parties
irrevocably waives the right to trial by jury, (d) agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief, and (e) irrevocably consents to
service of process by a reputable overnight delivery service, signature
requested, to the address of such party’s principal place of business or as
otherwise provided by applicable law. THIS LETTER AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.

11. This letter agreement and the Nomination and Standstill Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral. This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.

13. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
both telecopy and electronic mail,

 

4



--------------------------------------------------------------------------------

when such telecopy and electronic mail is transmitted to the telecopy number set
forth below and the appropriate confirmation is received and sent to the
electronic mail address set forth below or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

If to the Company:

Freeport-McMoRan Inc. 333 North Central Avenue

Phoenix, Arizona 85004-2189

Facsimile: 602-366-7691

Email:    Rick_McMillan@fmi.com

Douglas_Currault@fmi.com

Attention:     General Counsel

Deputy General Counsel and Corporate Secretary

With a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

Email:    DEShapiro@wlrk.com

JELevine@wlrk.com

Attention:         David E. Shapiro

      Jenna E. Levine

If to the Icahn Group:

Icahn Associates Holdings LLC

767 Fifth Avenue, 47th Floor

New York, NY 10153

Facsimile: 212-750-5807

Email: KCozza@sfire.com

Attention:        Keith Cozza

With a copy to (which shall not constitute notice):

Icahn Associates Holdings LLC

767 Fifth Avenue, 47th Floor

New York, NY 10153

Facsimile:  917-591-3310 (Mr. Lynn)

212-688-1158 (Mr. Pastor)

Email: JLynn@sfire.com

 

5



--------------------------------------------------------------------------------

LPastor@sfire.com

Attention:        Jesse Lynn

         Louie Pastor

14. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

15. This letter agreement may be executed (including by facsimile or PDF) in two
or more counterparts which together shall constitute a single agreement.

16. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.

17. The Icahn Group shall cause any Replacement for an Icahn Nominee appointed
to the Board pursuant to the Nomination Agreement to execute a copy of this
letter agreement.

18. This letter agreement shall expire two (2) years from the last date on which
any Icahn Nominee serves as a director of the Company; except that you shall
maintain in accordance with the confidentiality obligations set forth herein any
Evaluation Material constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company as defined under 18 U.S.C.
§ 1839(3).

19. No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.

20. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this letter agreement, and that it has executed the same with the
advice of said counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this agreement shall be decided
without regards to events of drafting or preparation. The term “including” shall
in all instances be deemed to mean “including without limitation.”

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours, FREEPORT-MCMORAN INC. By:  

/s/ Kathleen L. Quirk

Name:   Kathleen L. Quirk Title:   Executive Vice President, Chief Financial
Officer and Treasurer

[Signature Page to the Confidentiality Agreement between Freeport-McMoRan Inc.
and Icahn Group]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

CARL C. ICAHN

/s/ Carl C. Icahn

Carl C. Icahn ANDREW LANGHAM

/s/ Andrew Langham

Andrew Langham COURTNEY MATHER

/s/ Courtney Mather

Courtney Mather HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, its
general partner By: Barberry Corp., its sole member By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer HOPPER INVESTMENTS LLC By:
Barberry Corp., its sole member By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer BARBERRY CORP. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer

[Signature Page to the Confidentiality Agreement between Freeport-McMoRan Inc.
and Icahn Group]



--------------------------------------------------------------------------------

ICAHN PARTNERS LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN PARTNERS MASTER FUND
LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN ENTERPRISES G.P. INC.
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   President; and Chief Executive Officer ICAHN
ENTERPRISES HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   President; and Chief Executive Officer IPH GP LLC
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN CAPITAL LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN ONSHORE LP

By:

 

/s/ Keith Cozza

Name:

  Keith Cozza

Title:

  Chief Operating Officer

[Signature Page to the Confidentiality Agreement between Freeport-McMoRan and
Icahn Group]



--------------------------------------------------------------------------------

ICAHN OFFSHORE LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer BECKTON CORP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer

[Signature Page to the Confidentiality Agreement between Freeport-McMoRan and
Icahn Group]



--------------------------------------------------------------------------------

SCHEDULE A

CARL C. ICAHN

HIGH RIVER LIMITED PARTNERSHIP

HOPPER INVESTMENTS LLC

BARBERRY CORP.

ICAHN PARTNERS LP

ICAHN PARTNERS MASTER FUND LP

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

IPH GP LLC

ICAHN CAPITAL LP

ICAHN ONSHORE LP

ICAHN OFFSHORE LP

BECKTON CORP.

 

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

1. MR. CARL ICAHN

2. Any full-time employee of a member of the Icahn Group or Icahn Associates
Holding LLC (an indirect holding company of Carl Icahn)